In an action to recover damages for fraud and conversion, the plaintiff appeals from an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated August 29, 1996, which denied her motion to vacate a judgment of the same court dated July 5, 1995, which dismissed the action upon her default in appearing at two calendar calls of the case.
Ordered that the order is affirmed, with costs payable by the appellant personally.
It is well settled that a party attempting to vacate a default judgment must establish both a reasonable excuse for the default and a meritorious claim or defense (see, Putney v Pearl-man, 203 AD2d 333; Schiavetta v McKeon, 190 AD2d 724). The plaintiff has failed to satisfy this standard. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.